Fat, J., concurring: I agree with the majority that the transfers of property in question, because petitioners received a direct benefit therefor, do not qualify as charitable contributions under section 170(c). However, I believe that the only direct benefit received by petitioners from the transfers was the avoidance of “considerable and protracted difficulty” in obtaining the county’s approval of their development plans.1 I disagree with the majority opinion to the extent to which it implies that the existence of school and recreational facilities on the transferred land also constitutes a direct benefit which alone would disqualify the transfers as charitable contributions. Such benefit seems to me to be of an incidental nature.   Or the county’s approval itself if the regulation requiring the transfers was constitutionally valid.